DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 05, 2021 has been entered.

Information Disclosure Statement (IDS)
3.	The IDS submitted on 05/05/21 has been entered and considered by the Examiner.

Examiner’s Amendment 
4.	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an Amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in a telephone interview with Liberty E. Mann on February 1, 2021.

	Following claims have been amended as follows:
Claim 1.	An apparatus comprising:
a power tracker configured to determine a power tracking signal based on inphase (I) and quadrature (Q) components of a plurality of transmit signals being sent simultaneously, wherein the plurality of transmit signals comprise Single Carrier Frequency Division Multiple Access (SC-FDMA) signals;
a power supply generator configured to generate a power supply voltage based on the power tracking signal; 
multipliers configured to upconvert the I and Q components of the plurality of transmit signals in a digital domain; 
at least one transmit circuit configured to perform polar modulation on the upconverted I and Q components of the plurality of transmit signals to generate a modulated radio frequency (RF) signal; and 
a power amplifier (PA) configured to receive the power supply voltage and the modulated RF signal to produce an output RF signal.
Claim 14.	A method comprising: 
determining, by a power tracker, a power tracking signal based on inphase (I) and quadrature (Q) components of a plurality of transmit signals being sent simultaneously, wherein the plurality of transmit signals comprise Single Carrier Frequency Division Multiple Access (SC-FDMA) signals; 
, by a power supply generator, a power supply voltage based on the power tracking signal; 
upconverting, by multipliers,  the I and Q components of the plurality of transmit signals in a digital domain; 
performing, by at least one transmit circuit, polar modulation on the upconverted I and Q components of the plurality of transmit signals to generate a modulated radio frequency, RF, signal; and 
receiving the power supply voltage and the modulated RF signal in a power amplifier (PA), and producing, by the PA, an output RF signal.
Claim 19.	An apparatus comprising: 
means for determining a power tracking signal based on inphase (I) and quadrature (Q) components of a plurality of transmit signals being sent simultaneously, wherein the plurality of transmit signals comprise Single Carrier Frequency Division Multiple Access (SC-FDMA) signals; 
means for generating a power supply voltage based on the power tracking signal; 
means for digitally modulating the I and Q components of the plurality of transmit signals; 
means for performing polar modulation on the digitally modulated I and Q components of the plurality of transmit signals to generate a modulated radio frequency, RF, signal; and 
 utilizing the power supply voltage to produce an output RF signal.
Claim 24.	A non-transitory computer-readable medium comprising instructions, that when executed by a processor, cause an apparatus to: 
determine a power tracking signal based on inphase (I) and quadrature (Q) components of a plurality of transmit signals being sent simultaneously, wherein the plurality of transmit signals comprise Single Carrier Frequency Division Multiple Access (SC-FDMA) signals; 
generate a power supply voltage based on the power tracking signal; 
upconvert the I and Q components of the plurality of transmit signals in a digital domain; 
perform polar modulation on the upconverted I and Q components of the plurality of transmit signals to generate a modulated radio frequency, RF, signal; and 
receive the power supply voltage and the modulated RF signal in a power amplifier (PA), and produce, by the PA, an output RF signal.

Reason for Allowance
5.	Regarding claims 1, 14, 19 & 24, prior art of record fails to disclose the amended portions filed on 01/15/21. Also, see Applicant’s arguments filed on 01/15/21.

	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633